             Case 2:19-cv-02089-JLR Document 13 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         JOHN LAWN,                                  CASE NO. C19-2089JLR

11                             Plaintiff,              MINUTE ORDER
                  v.                                   CONSOLIDATING CASES
12
           HOLLAND AMERICA LINE N.V.,
13
           et al.,
14
                               Defendants.
15         JOHN LAWN,                                  CASE NO. C20-1708JLR
16                             Plaintiff,
                  v.
17

18         TROPICAL TOURS BAJA CABO,
           SA DE CV, et al.,
19
                               Defendants.
20

21         The following minute order is made by the direction of the court, the Honorable

22   James L. Robart:



     MINUTE ORDER - 1
               Case 2:19-cv-02089-JLR Document 13 Filed 02/26/21 Page 2 of 2




 1           The parties’ stipulated motion to consolidate (Case No. C19-2089JLR (Dkt. # 12))

 2   is GRANTED. The above-captioned cases are hereby consolidated. All future pleadings

 3   filed in this matter shall bear the case number C19-2089JLR. The Court directs the Clerk

 4   to issue a new scheduling order for the consolidated actions with a trial date in March

 5   2022.

 6           Filed and entered this 26th day of February, 2021.

 7
                                                 WILLIAM M. MCCOOL
 8                                               Clerk of Court

 9                                               s/ Ashleigh Drecktrah
                                                 Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
